—In a proceeding pursuant to CPLR article 75 to *413stay arbitration, the petitioner appeals from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated March 13, 1996, which, inter alia, denied its motion to stay arbitration, granted the respondent’s cross motion to compel arbitration, and appointed the American Arbitration Association as a successor arbitrator.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention on appeal, the Supreme Court correctly appointed the American Arbitration Association as a successor arbitrator (see, Matter of Klines [Green], 2 AD2d 373, affd 3 NY2d 816; 5 NY Jur 2d, Arbitration and Award, § 65).
The petitioner’s remaining contentions are either without merit or not properly before this Court. Thompson, J. P., Pizzuto, Santucci and Joy, JJ., concur.